Title: From Thomas Jefferson to Joseph Yznardi, Sr., 10 January 1802
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


          
            Sir
            Washington Jan. 10. 1802
          
          I recieved in due time your favor of Dec. 1. and have been prevented answering sooner by a constant press of business. I am sorry to learn that an uneasiness has grown up between the Chevalier Yrujo and yourself. as far as is within my own observation I can bear witness in favor of both that I have never heard either say a word to the prejudice of the other. with respect to yourself particularly I can say with truth & pleasure that when you mentioned to me the recall of M. Yrujo, you placed it expressly on the ground of his having differed with a former Secretary of State, and that when I observed to you that I had considered that as a matter which was only personal between him & mr Pickering, and that the latter being out of office now, M. Yrujo would experience no difficulty with the present officer & that on the contrary, his worth & candour being known to us would facilitate affairs between the two governments, you appeared to learn it with great pleasure, expressed yourself amicably & delicately towards him, and said you should take care to make it known to your government: and I observed your conduct on all subsequent occasions to have been in the same spirit.
          You have never been so kind as to furnish me a note of the amount of the wines you have sent me. if you will now be so good as to do this either to myself or mr John Barnes of Georgetown he will immediately order paiment for them. I will still ask your attention to the procuring me a pipe of dry Pacharette of first quality and as old as you can get it.  Accept my best wishes for your health & happiness & assurance of my esteem & respect.
          
            Th: Jefferson
          
        